PER CURIAM.
We find that the Order upon Plaintiff’s Motion to Compel Sale of Real Property was improperly entered by the trial court and therefore reverse.
When there is a necessity for partition and sale of real property, and the parties refuse to cooperate, the sale must be held in accordance with the mechanics of section 64.061 et seq. Florida Statutes (1979). See Carlsen v. Carlsen, 346 So.2d 132 (Fla.2d DCA 1977).
The order below is set aside and this cause remanded for partition according to statutory procedures,
REVERSED.
GRIMES, A. C. J., and OTT and SCHOONOVER, JJ., concur.